Case 2:20-cv-00798-VAP-JC Document 10 Filed 03/12/20 Page 1 of 1 Page ID #:39




  1 SO. CAL. EQUAL ACCESS GROUP
    Jason Yoon (SBN 306137)
  2 Jason J. Kim (SBN 190246)
    101 S. Western Ave., Second Floor
  3 Los Angeles, CA 90004
    Telephone: (213) 252-8008
  4 Facsimile: (213) 252-8009
    scalequalaccess@yahoo.com
  5 Attorneys for Plaintiff, KENNETH DAVIDSON
  6
  7                       UNITED STATES DISTRICT COURT

  8                       CENTRAL DISTRICT OF CALIFORNIA

  9
 10 KENNETH DAVIDSON,                              Case No.: 2:20-cv-00798 VAP (JCx)

 11                Plaintiff,                      NOTICE OF SETTLEMENT OF
 12                                                ENTIRE CASE
            vs.
 13
 14 R.J. KALI CORP. D/B/A THE HONEY
    BAKED HAM; BMD PARAMOUNT
 15 LLC; and DOES 1 to 10,
 16
               Defendants.
 17
 18         Notice is hereby given that Plaintiff Kenneth Davidson ("Plaintiff") and
 19 Defendants have settled the above-captioned matter as to the entire case. Parties
 20 requests that the Court grant thirty (30) days from the date of this filing for Plaintiff
 21 to file dispositional documents in order to afford Parties time to complete settlement.
 22
     DATED: March 12, 2020                       SO. CAL EQUAL ACCESS GROUP
 23
 24
 25                                                      /s/ Jason J. Kim
 26                                                JASON J. KIM
                                                   Attorney for Plaintiff
 27
 28

                                                          NOTICE OF SETTLEMENT OF ENTIRE CASE
